Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 18, 24, 27 and 33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,506,661.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 10,506,661
Instant Application 16/693,387
Claim 1  

A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification to release the wireless data connection between the user equipment and the first base station 
from the second base station, if a triggering node judges that a release condition is satisfied;  

release the wireless data connection with the first base station based on the notification; and 

perform only the wireless data connection with the second base station, wherein 
data bearers transmitted by the first base station to the user equipment are directly from a core network and/or forwarded from the second base station, the data bearers include 
unacceptable data bearers for the first base station and acceptable data bearers for the first base station, the triggering node is either the first base station or the second base station, if the first base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the first base station sends a 
 deactivation request to the second base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the 

notification to the first base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the first base station


A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification, to release the wireless data connection between the user equipment and the first base station, from the second base station in a case that a triggering node judges that a release condition is satisfied;

release the wireless data connection with the first base station based on the notification; and

perform only the wireless data connection with the second base station, wherein
the triggering node is either the first base station or the second base station, in a case that the first base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the first base station sends a deactivation request to the second base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the first base station, and in a case that the second base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the second base station sends a deactivation notification to the first base station, and the second base station stops forwarding the data bearers to the first base .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the data bearer"; “the unacceptable data bearer” and “the acceptable data bearer” at lines 17-18  in claim 18 .  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the wireless data" and “the triggering node” at line 8 -10 in claim 24. There is insufficient antecedent basis for this limitation in the claim

Claim 27 recites the limitation "the data bearer"; “the unacceptable data bearer” and “the acceptable data bearer” at lines 18-20  in claim 27 .  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation “the unacceptable data bearer” and “the acceptable data bearer” at lines 22 and 29 in claim 33.  There is insufficient antecedent basis for this limitation in the claim.

Claim 33 recites the limitation “based on the notification” at lines 31-32 in claim 33.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478